Motion to dispense with printing granted only insofar as to permit the appeal to be heard upon the original record, without printing the same, together with four additional copies of the transcript of the record, except that a certified copy of the indictment shall be substituted in place of the original indictment, and upon printed appellant’s points; the original, together with four additional copies of the transcript of the record, and appellant’s printed points to be *643filed on or before February 5, 1963, with notice of argument for the March 1963 Term of this court, said appeal to be argued or submitted when reached. Concur—Botein, P. J., Breitel, Babin, Yalente and Stevens, JJ.